Per Curiam. In this criminal case the petitioner’s convictions were affirmed by the Court of Appeals on June 22, 1983. Petitioner wished to seek a review by this court, but his attorney, Carol Hewett, mistakenly thought that the time limit for filing a petition for review is 30 days instead of the 17 days allowed by Rule 29. Petitioner now seeks permission to file a belated petition for review. His attorney has filed a letter assuming full responsibility for the mistake. The petition is therefore granted, and a period of 17 days is allowed for the filing of the petition for review. A copy of this order will be sent to the Committee on Professional Conduct. See our per curiam order, 265 Ark. 964 (1979).